               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        NORTHERN DIVISION


 CARLOS LAJUAN CATHEY,                        §                       PLAINTIFF
 #16609-075                                   §
                                              §
                                              §
 v.                                           §   Civil No. 3:16cv852-HSO-JCG
                                              §
                                              §
 NORMA NATAL, et al.                          §                   DEFENDANTS


          ORDER ADOPTING MAGISTRATE JUDGE’S [83] REPORT
     AND RECOMMENDATION; GRANTING DEFENDANT UNITED STATES
            OF AMERICA’S [70] MOTION TO DISMISS FOR LACK
          OF SUBJECT MATTER JURISDICTION; AND DISMISSING
         PLAINTIFF’S REMAINING CLAIMS WITHOUT PREJUDICE

       This matter comes before the Court on the Report and Recommendation [83]

of United States Magistrate Judge John C. Gargiulo, entered in this case on

January 31, 2019, and the Motion to Dismiss for Lack of Subject Matter

Jurisdiction [70] filed by Defendant United States of America on April 19, 2018.

Based upon the Magistrate Judge’s review of the pleadings and relevant legal

authority, he recommended that the Motion to Dismiss [70] be granted and that

Plaintiff’s remaining claims against Defendant United States of America be

dismissed without prejudice for lack of subject-matter jurisdiction. R. & R. [83] at

5.

       For the reasons that follow, the Court finds that the Report and

Recommendation [83] should adopted in its entirety as the finding of this Court,

that the Motion to Dismiss [70] should be granted, and that Plaintiff’s remaining

                                          1
claims against Defendant United States of America should be dismissed without

prejudice for lack of subject-matter jurisdiction.

                                 I. BACKGROUND

A.    Factual Background

      Plaintiff Carlos Lajuan Cathey (“Plaintiff”) claims that in October 2014, while

he was incarcerated at the Federal Correctional Institution in Yazoo City,

Mississippi, another inmate struck him with a lock while he was watching

television. Am. Compl. [10] at 1-2. A month later, Plaintiff was released from the

“SHU,” but he continued to complain to medical personnel about headaches and

“floaters in [his] eye and blurriness in [his] vision.” Id. at 2. Plaintiff contends

that medical staff did not send him to a specialist until March 2016, when the

specialist informed him that he had a tumor and blindness from a delay in

treatment. Id. Plaintiff alleges that the medical staff was deliberately indifferent

to his head injury and that this delay in treatment caused him permanent

blindness. Id.

B.    Procedural History

      Plaintiff filed a pro se Complaint [1] pursuant to 42 U.S.C. § 1983 in this

Court on October 31, 2016, seeking monetary damages from Defendants Norma

Natal, Bureau of Prisons, the United States of America, Unknown Pendleton,

Sharon Baymon, E. Burkhalter, and Retired Counselor B. Smith. Compl. [1] at 1-

6. Plaintiff is proceeding in forma pauperis.

      On March 23, 2017, Plaintiff filed an Amended Complaint [10], naming as


                                           2
Defendants the United States of America, Norma Natal, Unknown Pennington,

Unknown Fernanders, Sharon Baymon, E. Burkhalter, Counselor B. Smith, and the

Bureau of Prisons (“BOP”). In addition to claims under 42 U.S.C. § 1983, the

Amended Complaint [10] advanced claims pursuant to Bivens v. Six Unknown Fed.

Narcotics Agents, 403 U.S. 388 (1971), and the Federal Tort Claims Act (“FTCA”),

28 U.S.C. §§ 1346, 2671–2680. Am. Compl. [10] at 1-14.

      On May 4, 2017, the Court dismissed BOP as a Defendant and dismissed all

of Plaintiff’s claims under 42 U.S.C. § 1983. See Order [13] at 3. On January 8,

2018, the Court dismissed Plaintiff’s Bivens claims against the individual

Defendants Norma Natal, Unknown Pennington, Unknown Fernanders, Sharon

Baymon, E. Burkhalter, and Counselor B. Smith. See Order [57] at 5-6. Only

Plaintiff’s FTCA claims against the United States of America remain.

      On April 19, 2018, the Government filed a Motion to Dismiss for Lack of

Subject Matter Jurisdiction [70] based upon Plaintiff’s failure to exhaust

administrative remedies. The Government presented evidence that administrative

remedies were available to Plaintiff, yet he failed to exhaust them prior to filing the

present case. Plaintiff filed a Response [74] in opposition to the Motion, and the

Government filed a Rebuttal [75].

      The Magistrate Judge entered his Report and Recommendation [83] on

January 31, 2019, recommending that the Government’s Motion to Dismiss [70] be

granted and that Plaintiff’s remaining claims be dismissed without prejudice for

lack of subject-matter jurisdiction. R. & R. [83] at 5. The Report and


                                           3
Recommendation [83] was mailed to Plaintiff on January 31, 2019. Any objection

to the Magistrate Judge’s Report and Recommendation [83] was due within

fourteen (14) days of service, or by February 14, 2019. See L.U. Civ. R. 72(a)(3).

To date, Plaintiff has not filed any objection to the Report and Recommendation

[83], and the time for doing so has passed.

                                 II. DISCUSSION

       Where no party has objected to a magistrate judge’s report and

recommendation, a court need not conduct a de novo review of it.    28 U.S.C. '

636(b)(1) (“a judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings and recommendations to which objection

is made”). In such cases, a court applies the “clearly erroneous, abuse of discretion

and contrary to law” standard of review. United States v. Wilson, 864 F.2d 1219,

1221 (5th Cir. 1989).

       Having conducted the required review, the Court concludes that the

Magistrate Judge’s findings are not clearly erroneous, nor are they an abuse of

discretion or contrary to law. The Court will adopt the Magistrate Judge’s Report

and Recommendation [83] as the opinion of the Court, will grant the Government’s

Motion to Dismiss [70], and will dismiss Plaintiff’s remaining claims against

Defendant United States of America without prejudice for lack of subject-matter

jurisdiction.

       Even under a de novo review, the result would not change. Plaintiff did not

exhaust his available administrative remedies under the FTCA before instituting


                                          4
these judicial proceedings, and his FTCA claim is therefore premature. See 28

U.S.C. § 2675(a). A premature claim “cannot become timely by the passage of time

after the complaint is filed.” Price v. United States, 69 F.3d 46, 54 (5th Cir. 1995).

The Court lacks subject-matter jurisdiction over Plaintiff’s FTCA claim. See id.

                                 III.   CONCLUSION

         IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Report and

Recommendation [83] of United States Magistrate Judge John C. Gargiulo, entered

in this case on January 31, 2019, is ADOPTED in its entirety as the finding of this

Court.

         IT IS, FURTHER, ORDERED AND ADJUDGED that, the Motion to

Dismiss for Lack of Subject Matter Jurisdiction [70] filed by Defendant United

States of America on April 19, 2018, is GRANTED.

         IT IS, FURTHER, ORDERED AND ADJUDGED that, Plaintiff’s claims

against Defendant United States of America are DISMISSED WITHOUT

PREJUDICE for lack of subject-matter jurisdiction. A separate final judgment

will be entered pursuant to Federal Rule of Civil Procedure 58.

         SO ORDERED AND ADJUDGED, this the 8th day of March, 2019.


                                         s/ Halil Suleyman Ozerden
                                         HALIL SULEYMAN OZERDEN
                                         UNITED STATES DISTRICT JUDGE




                                           5
